In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-19-00254-CV
                               __________________


                       IN RE MTGLQ INVESTORS L.P.

__________________________________________________________________

                           Original Proceeding
             58th District Court of Jefferson County, Texas
                       Trial Cause No. A-201,268
__________________________________________________________________

                                      ORDER

      On August 21, 2019, we issued a writ of injunction and enjoined James David

Salvagio, individually and in any of his representative capacities, including as the

independent executor of the Estate of Beverly Salvagio, Deceased, and as

beneficiary and trustee of the James David Salvagio Living Trust, from directly or

indirectly selling, conveying, or otherwise disposing of certain real property located

in Nederland, Texas. In 2021, this Court determined that Salvagio willfully violated

this Court’s writ of injunction after providing notice and an opportunity to show

cause in the trial court. See In re MTGLQ Investors L.P., No. 09-19-00254-CV, 2019


                                          1
WL 3949480 (Tex. App.—Beaumont Aug. 21, 2019, orig. proceeding) (mem. op.).

We held Salvagio in contempt, assessed a $500 punitive fine for his willful violation

of this Court’s writ of injunction, ordered Salvagio to obtain a properly executed

general warranty deed as described in our judgment of contempt, and assessed a

coercive fine of $500 per day until such time as the properly executed general

warranty deed is filed with the Jefferson County Clerk’s office.

      In a related appeal, in 2021 we determined that the Appellants, NewRez LLC

f/k/a New Penn Financial LLC d/b/a Shellpoint Mortgage Servicing and MTGLQ

Investors L.P., conclusively established res judicata bars the assertion of statute of

limitations by the Appellees, Beverly Salvagio and James David Salvagio, against

recovery on the indebtedness, reversed the trial court’s judgment granting the

Appellees declaratory relief on the statute of limitations and denial of Appellants’

summary judgment motion based on res judicata, and rendered judgment that the

Salvagios take nothing. See New Penn Financial LLC v. Salvagio, No. 09-19-00157-

CV, 2021 WL 1307442, at *6 (Tex. App.—Beaumont Apr. 8, 2021, pet. denied)

(mem. op.). We reversed the trial court’s take nothing judgment on MTGLQ’s and

Shellpoint’s counterclaims and remanded those affirmative claims to the trial court

for further proceedings consistent with our opinion in the appeal. Id.

      On October 20, 2022, MTGLQ Investors L.P. filed a request for a remand of

the original proceeding in appellate cause No. 09-19-00254-CV to the trial court for

                                          2
an evidentiary hearing to determine whether James David Salvagio remains in

violation of this Court’s August 21, 2019 writ of injunction, as found in our April 8,

2021 Judgment of Contempt. In a response, James David Salvagio demands that he

be released from contempt, but he does not assert that he has complied with this

Court’s Order of April 8, 2021.

      We deny the request for a remand to the trial court for another evidentiary

hearing.

      ORDER ENTERED December 1, 2022.

                                                           PER CURIAM

Before Kreger, Horton and Johnson, JJ.




                                          3